Citation Nr: 1447174	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE  

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1944 to November 1946.  He died in December 1988.  At the time of his death, the Veteran had no service-connected disabilities.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO found that the evidence submitted was not new and material, did not reopen the claim, and continued the denial of the appellant's claim.  In November 2008, the claim was remanded to satisfy a travel Board hearing request.  In March 2009, the appellant testified at a Board hearing before the undersigned.  A transcript is associated with the file. 

The Board denied the application to reopen the claim in April 2009.  The appellant appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a joint motion for remand in May 2010 that vacated the April 2009 Board decision and remanded the appeal back to the Board.  In August 2011, the Board denied the claim again.  (The Board also denied a motion for clear and unmistakable error in a separate decision the same month; the February 2012 joint motion did not contest that motion.)  The Court again granted a joint motion for remand in February 2012.  The Board remanded the appeal in July 2012 for additional development, and the case has returned to the Board for review.

Review of the records with the Virtual VA and Veterans Benefits Management System (VBMS) electronic folders does not show any pertinent evidence that is not already associated with the paper claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 2005, the Board denied entitlement to service connection for the cause of the Veteran's death. 

2.  Evidence received since the December 2005 Board decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for cause of death.

3.  The Veteran died as a result of lung cancer. 

4.  At the time of the Veteran's death, service connection was not in effect for any disability. 

5.  The Veteran did not perform official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan during the period beginning August 6, 1945, and ending July 1, 1946. 

6.  The Veteran was not exposed to mustard gas during service. 

7.  Lung cancer was not present in service or until many years thereafter, and was not etiologically related to the Veteran's military service.






CONCLUSIONS OF LAW

1.  A December 2005 Board decision, determining that service connection for the cause of death was not warranted, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  Evidence received since the December 2005 Board decision is new and material, and the appellant's service connection claim for cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's death was not caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active military service, to include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1121, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

With regard to the petition to reopen, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the appellant's claim.  This is so because the Board is taking action favorable to the appellant by granting her petition to reopen for new and material evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a November 2006 letter, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the appellant was expected to provide.  As the claim is reopened, further discussion of notification in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) is not necessary.

The appellant was also notified of information regarding effective dates in an April 2008 enclosure with the appellant's statement of the case (SOC).  Notification of such information is required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, in light of the Board's denial of the appellant's claim, no effective date will be assigned, so there can be no possibility of any prejudice to the appellant.  See Dingess, 19 Vet. App. at 493.  The duty to notify has been met. 

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Defense Threat Reduction Agency (DTRA) issued a July 2004 letter reflecting detailed review of the pertinent morning reports for the Veteran assigned units.  October 2003 and April 2013 Personnel Information Exchange System (PIES) responses indicate that the Veteran's service treatment records and personnel records were unavailable due to being "fire-related."  Briefly, a 1973 fire destroyed many service records at the National Personnel Records Center (NPRC) and the above responses indicate that the Veteran's service records were destroyed in this fire.  In November 2003, the appellant was informed about the missing service records and request to submit additional details about the Veteran's in-service medical treatment.  She did not respond with detailed information to facilitate an alternative search.  Under the circumstances, it is the Board's conclusion that further efforts to obtain the Veteran's service treatment and personnel records would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

A medical opinion has not been obtained.  38 U.S.C.A. § 5103A(a).  The Board does not find a medical opinion would raise any reasonable possibility of substantiating the claim since an in-service event has not been demonstrated and a medical opinion would not change this fact.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (limitations of duty to assist in obtaining a medical opinion).  

During this appeal, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).  At the hearing, the appellant detailed all of her recollections about the Veteran's service in Japan and the undersigned inquired about the Veteran's medical history.  The appellant does not assert prejudice from the hearing and none has been identified.  

The record reflects substantial compliance with the November 2008 and July 2012 Board remands and May 2010 and February 2012 Court remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The appellant was afforded a March 2009 hearing.  The Board issued an August 2011 decision denying the appellant's motion to revise or reverse the December 2005 Board decision.  A November 2012 negative response from the Social Security Administration was obtained.  An April 2013 PIES response is of record.  The AOJ re-adjudicated the claim in February 2014. 

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Petition to reopen for new and material evidence

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a) (2013).  The only exceptions are matters which fall under 38 U.S.C.A. § 1975 (jurisdiction of district courts); 38 U.S.C.A. § 1984 (suits on insurance matters); and matters which fall under 38 U.S.C. Chapters 37 (housing and small business) and 72 (U.S. Court of Appeals for Veterans Claims).  38 C.F.R. § 20.1100(b). 

If a decision becomes final, a service connection claim may be reopened and considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New and material evidence means: 1) Evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; 2) Evidence which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial; and 3) Evidence that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

A December 2005 Board decision shows the appellant was denied entitlement to service connection for the cause of the Veteran's death.  The Board found the Veteran died of lung cancer, he was not service connected for any disability at the time of his death and there was no evidence his lung cancer was incurred or aggravated in service or is otherwise related to active duty.  The Chairman of the Board has not ordered reconsideration and the appellant did not appeal the decision.  The December 2005 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a). 

As the December 2005 Board decision is final, the appellant's service connection claim for cause of death may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett, 83 F.3d at 1383. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In the originally denied claim, the appellant's contention is that the Veteran served during the Japanese occupation.  He had informed her that he assisted in burying Japanese citizens killed by the atomic bombs and/or served near Hiroshima and Nagasaki.  She contends that the confirmed Japanese service in combination with the lay reports of incidences involving atomic weapons is sufficient to demonstrate ionizing radiation exposure.  

The newly submitted lay statements summarize the Veteran's past medical history.  Notably, at the March 2009 Board hearing and written statement, the appellant stated that the Veteran told her he helped "clean up" Nagasaki and Hiroshima after the nuclear bomb attacks.  As noted above, the appellant's statements are presumed credible for purposes of reopening the claim, and the threshold for reopening a claim is low.  Justus, 3 Vet. App. 510; Shade, 24 Vet. App. 110.  The additional reports of the Veteran's presence in areas noted to be sources of ionizing radiation exposure suggest an in-service event.  The absence of an in-service event was the basis for the final prior denial.  It is new and material, and serves to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

Service connection for cause of death

As detailed above, the appellant has notice of the information and evidence to substantiate her cause of death claim and has had the opportunity to present evidence and argument in support thereof.  There is no indication that the Board's present review of the underlying service connection claim will result in any prejudice towards her.  Bernard, 4 Vet. App. at 392-94.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by active military service if manifested to a compensable degree within a year of separation from qualifying service. 38 C.F.R. §§ 3.307, 3.309(a).   Here, the Veteran was only shown to have lung cancer many years after separation, and the presumption is not applicable.  

A radiation-exposed Veteran is a Veteran who participated in a radiation-risk activity.  A radiation-risk activity includes serving in the occupation of Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B) and (vi).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to 
provide evidence as to more complex medical questions, such as the etiology of cancer.  Jandreau, 492 F.3d at 1377 FN4; see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The appellant claims that she is entitled to service connection for the cause of the Veteran's death.  At her November 2005 hearing she asserted that the Veteran served in Japan after the nuclear weapons exploded.  She testified that the Veteran assisted in burying deceased Japanese persons after the nuclear explosions.  She asserted that the photos that she submitted, as well as the Veteran's discharge certificate, prove that the Veteran served in occupied Japan. 

The Veteran's discharge certificate indicates that he served from September 1944 to November 1946.  This certificate also indicates that he served in the Philippines and in Japan.  The certificate does not indicate when the Veteran was in the Philippines or in Japan. 

As noted above, the Veteran's service medical records could not be obtained. Morning Reports were obtained. 

In March 2004, the Veteran's information was sent to the Defense Threat Reduction Agency (DTRA) for verification that the deceased Veteran had participated in a radiation risk activity.  The DTRA noted that Morning Reports revealed that the Veteran served in the Philippines from prior to December 1945 until after the Hiroshima/Nagasaki occupation period (August 6, 1945, to July 1, 1946).  The DTRA summarized that historical records did not document that the Veteran had been present with the American occupation forces in Hiroshima or Nagasaki, Japan. 

The appellant submitted a January 2005 letter from a World War II Veteran who had served with her husband.  This former serviceman stated that he had served with the Veteran in Okinawa during the May and June 1945 campaign.  He also stated that they were then sent to the Philippines.  He finally noted that later on he had been sent back to the U.S., but that he had heard that the Veteran had been sent back to Japan.

In this case, the evidence does not indicate that the Veteran ever served in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946 to qualify as participation in a radiation risk activity.  The record does confirm that the Veteran served in Japan.  However, service in Japan areas other than Hiroshima and Nagasaki from August 6, 1945, to July 1, 1946, and service anywhere in Japan after July 1, 1946, does not qualify the Veteran as having participated in a radiation-risk activity.  VA has prescribed specific regulations to recognize ionizing radiation exposure during the Japanese occupation period.  See 38 C.F.R. § 3.309(d)(3)(ii)(B) and (vi).  Although the Veteran's service records are missing, it does not create a presumption that the Veteran had ionizing radiation exposure.  See Cromer, 19 Vet. App. at 217-18.  The above regulations are very detailed as to when ionizing radiation exposure during the Japanese occupation will be recognized.  

The Board has carefully considered the appellant's assertion that the Veteran assisted in the "cleaning up" of Hiroshima and Nagasaki after the nuclear bombings and her friend's reports about the Veteran's Japan service history.  See January 2005 and November 2010 letters from N.C.; Appellant's March 2009 testimony and written statement.  Notably, N.C. reports that the Veteran served in Okinawa and that he believes the Veteran returned to an unspecified location in Japan.  His reports are not persuasive evidence of radiation risk activity.  The appellant's lay reports are not persuasive in light of the July 2004 DTRA report showing that the Veteran was stationed in the Philippines during the pertinent time period.  The July 2004 DTRA report is based upon official service department records of the Veteran's unit assignments.  It is highly probative evidence that the Veteran did not participate in a radiation risk activity.  Even under VA's heightened obligations to consider the benefit-of-the-doubt doctrine when service records are missing, the appellant's reports are less convincing than the documentary evidence and insufficient to show a radiation risk activity.  Id.; 38 C.F.R. §§ 3.102, 3.309(d)(3)(vi).  The preponderance of the evidence establishes that the Veteran was not a radiation-exposed Veteran under 38 C.F.R. § 3.309(d).  Thus, service connection for the cause of death is not available under those provisions.

Service connection is also unavailable under 38 C.F.R. § 3.311 because it has been found that the Veteran had no radiation exposure, inasmuch as the claimed exposure could not have taken place. 

There is also no competent medical evidence that links the Veteran's fatal lung cancer to radiation exposure in service or to any other disease or injury during such service.  The appellant and her family members are not shown to be medical professionals with expertise in oncology.  Moreover, lay opinions that lung cancer is related to radiation exposure in service lack probative value since the most probative evidence does not establish radiation exposure.  None of the private examiners who treated the Veteran's lung cancer between his first diagnosis July 1987 and his death in December 1988 related this disease to service or any incident of service. 

On her September 2003 claim, the appellant indicated that she thought that the Veteran's death was due to in-service exposure to mustard gas.  The appellant made no assertions as to when or where the Veteran was exposed to mustard gas.  The record does not indicate that the Veteran was ever exposed to mustard gas.  Treatment records for lung cancer do not mention a history of mustard gas exposure and the Veteran never mentioned this when filing prior claims for VA benefits.  It seems highly likely that the Veteran would have mentioned this when receiving treatment for lung cancer; he did mention pertinent history of long-term cigarette smoking.  It seems likely that he would have mentioned this when filing earlier claims for VA benefits also.  The Board does not find the claim of mustard gas exposure to be convincing.  Accordingly, service connection on a presumptive (and direct) basis for disability due to exposure to mustard gas or Lewisite under 38 C.F.R. § 3.316 is not warranted. 

For the above stated reasons, the preponderance of the evidence weighs against a finding that the Veteran died from a condition that was incurred or aggravated in service.  The benefit-of-the-doubt doctrine, even under VA's heightened obligations, is therefore not helpful to the appellant, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367.


ORDER

New and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death, and it is granted for the limited purpose of reopening the claim.

Service connection for cause of death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


